Citation Nr: 0740755	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a skin condition, claimed as due to 
herbicide exposure, has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.  

3.  Entitlement to service connection for PTSD.  

4.  Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received.  

5.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to July 
1973.  

The veteran's request to reopen a claim of entitlement to 
service connection for PTSD was previously denied, most 
recently, in an October 2000 rating decision.  The veteran's 
requests to reopen claims of entitlement to service 
connection for a skin disability and a back disability were 
also previously denied, most recently, in a March 2002 
administrative decision.  Although notified of the denials, 
the veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision in which the RO denied 
the veteran's claim for service connection for a skin 
condition and found that the claims for service connection 
for PTSD and lumbosacral strain with claimed slipped disc 
remained denied because the evidence submitted was not new 
and material.  In January 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) 
(reflecting denial of service connection for a skin 
condition, PTSD, and lumbosacral strain on the merits) was 
issued in September 2005, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in the same month.

As indicated above, the veteran's requests to reopen claims 
for service connection for a skin disability, PTSD, and a low 
back disability were previously denied in final decisions.  
In the December 2004 rating decision, however, the RO denied 
the claim for service connection for a skin condition on the 
merits.  As noted above, in the September 2005 SOC, the RO 
denied all three service connection claims on the merits.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claims for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims on a de novo 
basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and 
material evidence to reopen the claims has been received-
and, in view of the Board's favorable decision on the 
requests to reopen claims for service connection for PTSD and 
a low back disability-the Board has characterized the appeal 
as encompassing the issues set forth on the title page.  

The Board notes that the issue of whether new and material 
evidence to reopen a claim for service connection for a skin 
condition, claimed as due to herbicide exposure, has been 
received is currently affected by a stay imposed by the VA 
Secretary.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and has appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any claims that have been 
stayed will be resumed.  

Regarding the request to reopen the claim of entitlement to 
service connection for a low back disability, in October 
2005, subsequent to issuance of the SOC, the veteran 
submitted to the RO a physician's questionnaire completed by 
his private physician, Dr. Belotte, regarding his low back 
disability.  This evidence was not accompanied by a signed 
waiver of RO jurisdiction from the veteran.  See 38 C.F.R. 
§ 20.1304 (2007).  However, as the request to reopen the 
claim for service connection for a low back disability is 
being granted, the Board finds that the veteran is not 
prejudiced by consideration of the claim without waiver of RO 
consideration.  See 38 C.F.R. § 20.1102 (2007).  Further, on 
remand, the agency of original jurisdiction (AOJ) will have 
the opportunity to review this evidence in readjudicating the 
issue of service connection for a low back disability.  

The Board's decision reopening the claims for service 
connection for PTSD and a low back disability is set forth 
below.  The matters of service connection for PTSD and a low 
back disability on the merits are addressed in the remand 
following the order; those matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  In an October 2000 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection for 
PTSD; although notified of the denial in a December 2000 
letter, the veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the 
October 2000 denial of the claim to reopen a claim for 
service connection for PTSD is not cumulative and redundant 
of evidence of record at the time of the prior denial, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.

4.  In a March 2002 decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for a low back 
disability; although notified of the denial in a March 2002 
letter, the veteran did not initiate an appeal.  

5.  Evidence associated with the claims file since the March 
2002 denial of the claim to reopen a claim for service 
connection for a low back disability is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2000 RO decision declining to reopen the 
previously denied claim for service connection for PTSD is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's October 2000 denial 
is new and material, the criteria for reopening the claim for 
service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The March 2002 RO decision declining to reopen the 
previously denied claim for service connection for a low back 
disability, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's March 2002 denial is 
new and material, the criteria for reopening the claim for 
service connection for a low back disability are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the requests to 
reopen claims for service connection for PTSD and a low back 
disability, the Board finds that all notification and 
development actions needed to fairly adjudicate these aspects 
of the appeal have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians, pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).  

The veteran's claim for service connection for PTSD was 
initially denied in a December 1996 rating decision, on the 
basis that there was no verification of the incidents which 
the veteran identified as specific stressors, the evidence 
was inadequate to establish that a stressful experience 
occurred, and there was no medical evidence to show the 
presence of PTSD.  

As noted above, in an October 2000 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim for service 
connection for PTSD, as no evidence had been received 
demonstrating a clear diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, or a link, established by medical evidence, between 
current symptomatology and the claimed stressor.  

The pertinent evidence regarding PTSD, of record at the time 
of the October 2000 rating decision, included the veteran's 
service personnel records and service medical records, which 
reflect no complaints, findings, or diagnosis of a 
psychiatric disorder, to include PTSD.  The service personnel 
records do verify the veteran's service aboard the U.S.S. 
Kitty Hawk.  In an April 1973 letter, the veteran's father 
reported that the veteran was subjected to deliberate and 
considerable mental strain and harassments in Vietnam because 
of a racial riot in which he was not involved, but, rather, 
during which he was asleep in his bunker.  The veteran's 
father stated that the veteran was asked to make statements 
to implicate and convict himself in the incident.  He 
concluded that, in light of these events, the veteran could 
not sleep, eat, and had no peace of mind.  

The veteran was afforded a VA PTSD examination in October 
1996.  During this examination, he described a number of 
stressful experiences aboard the U.S.S. Kitty Hawk, off the 
coast of Vietnam, in which he was the subject of racism and 
beatings, and was given extraordinarily heavy duty to 
perform.  The veteran denied seeing a psychiatrist except in 
service.  On examination, the veteran was neatly and cleanly 
dressed, with no evidence of thought disorder, and a normal 
range of affect.  He denied psychotic thought content or 
suicidal ideation, and he was able to interpret proverbs 
abstractly and perform simple mental status calculations and 
tests.  There was no Axis I diagnosis.  

In April 2000 the veteran submitted a stressor statement, in 
which he stated that, while serving on the U.S.S. Kitty Hawk, 
the military police came into his compartment while he was 
asleep and jerked him out of bed, beat him down, and took him 
to investigators who accused him of attempted murder.  He 
reported that these investigators antagonized and 
interrogated him, with no sleep.  He described nightmares, 
jumping in his sleep, sweats, and shaking since.  Also of 
record at the time of the October 2000 rating decision was a 
June 2000 letter from the veteran's private physician, in 
which she stated that she had initially examined the veteran 
in May 2000 and that his diagnosis was schizophrenia, chronic 
paranoid type, rule out PTSD, and that the veteran was 
currently being treated on Risperidone and Paxil.  

Although notified of the RO's October 2000 denial in a 
December 2000 letter, the veteran did not initiate an appeal; 
hence, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

Regarding the request to reopen a claim for service 
connection for a low back disability, the veteran's claim for 
service connection for a back disability was initially denied 
in an August 1974 rating decision, based on the fact that the 
veteran failed to report for a scheduled VA examination.  He 
was afforded a VA examination in November 1982, and a January 
1983 rating decision denied service connection for a back 
injury on the basis that the VA examination showed no 
objective physical signs of a back condition.  The December 
1996 rating decision denied service connection for a slipped 
disc and found that new and material evidence had not been 
submitted sufficient to reopen a claim for service connection 
for lumbosacral strain, on the basis that, while there was 
evidence of a current diagnosis of chronic lumbosacral 
strain, there was no medical evidence to relate the current 
back condition to service.  

As noted above, in a March 2002 decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection for 
a back condition, as no new evidence had been received 
demonstrating medical evidence relating the current back 
condition to service.  

The pertinent evidence regarding the low back disability, of 
record at the time of the March 2002 rating decision, 
included the veteran's service personnel records and service 
medical records, which reflect that the veteran was involved 
in a motor vehicle accident in February 1973.  While his 
service medical records include findings of lumbar contusion 
and residual back injury in March 1973, the July 1973 
separation examination included a normal evaluation of the 
spine.  In his April 1973 letter, the veteran's father 
reported that the veteran was hit in February 1973, and 
subsequently underwent medical treatment for severe body 
contusions of the spine, adding that the veteran was many 
times unable to arise from bed without assistance.  The 
veteran was afforded VA examinations of the spine in August 
and November 1982, which revealed diagnoses of arthralgia of 
the lumbosacral area and no objective physical signs of the 
back, respectively.  

The veteran was afforded a VA spine examination in October 
1996.  During this examination, the veteran reported a 
history of being struck by a car and receiving treatment in 
service.  He complained of pain in the low back.  On 
examination, gait was stable, and there was no scoliosis of 
the spine.  There was tenderness at L4-5, but no neurological 
deficit.  Range of motion testing was conducted, which 
revealed pain at the low back at the end of all ranges of 
motion.  CT scan of the lumbosacral spine was unremarkable. 
The diagnosis was history of injury to the low back in 1973 
and chronic low back syndrome.  On VA neurological 
examination, conducted on the same day, the veteran again 
reported the history of the in-service motor vehicle 
accident, and described his current low back pain.  Following 
examination, the diagnosis regarding the low back was 
lumbosacral sprain, non-disabling.  On VA PTSD examination, 
also conducted in October 1996, the examiner's Axis III 
diagnosis included back ache, secondary to service related 
events as the patient describes it.  

Also of record in March 2002 was the veteran's April 2000 
stressor statement, in which he reported a continuity of 
symptomatology of back pain since service.  An April 2000 
medical report from a private physician indicated that the 
veteran had a diagnosis of chronic low back pain with 
intermittent exacerbations, and that he was limited in that 
he had to avoid lifting heavy objects.  

Although notified of the RO's March 2002 denial in a letter 
that month, the veteran did not initiate an appeal; hence, 
that decision is also final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran filed a current claim for service connection for 
PTSD and a low back disability in September 2004.  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim regarding 
PTSD is the RO's October 2000 continued denial of service 
connection and the last final denial of the claim regarding a 
low back disability is the RO's March 2002 continued denial 
of service connection.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

A.  PTSD

Some of the pertinent evidence added to the file since the 
RO's October 2000 denial is summarized below.

Records of VA treatment from October 2000 to January 2005 
include diagnoses of PTSD.  Specifically, during treatment in 
January 2005, the veteran described his symptoms as 
originating after he was beaten by military police and 
questioned under bright lights for three days.  He described 
flashbacks and sometimes nightmares of this occasion.  The 
Axis I diagnosis was history of schizophrenia, PTSD, rule out 
cannabis abuse.  In a January 2005 physician's questionnaire, 
the veteran's psychiatrist indicated that the veteran had a 
diagnosis of PTSD.  

Also associated with the claims file since October 2000 is a 
more complete set of service personnel records.  These 
records reflect that the veteran had three periods of 
unauthorized absence in 1973, and also include a July 1973 
Performance Evaluation, which indicated that the veteran 
constantly complained of back problems which the naval 
hospital could not document or substantiate.  Due to this, 
the veteran's supervisor indicated that he often times 
refused to work or stand at formations.  He also often times 
refused to obey commands and orders, and his uniform 
appearance left something to be desired.  The supervisor 
added that several other men complained that they did not 
want to be associated with the veteran.  This performance 
evaluation reflects a deterioration in the veteran's 
performance, when compared to his evaluation for the period 
from September 1972 to January 1973, in which his supervisor 
reported that he had done an adequate job, although he could 
have done a much better job with a little more effort.  
Appearance was described as neat and clean, and his 
supervisor reported that he got along well with the men in 
the division.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
PTSD.  

In the October 2000 rating decision, the RO declined to 
reopen the claim, because no evidence had been received 
demonstrating a clear diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, or a link, established by medical evidence, between 
current symptomatology and the claimed stressor.  The January 
2005 record of VA treatment, and the January 2005 physician's 
questionnaire both clearly demonstrate a current diagnosis of 
PTSD.  

Further, the evidence associated with the claims file since 
October 2000 includes the veteran's complete service 
personnel file, including performance evaluations reflecting 
a decrease in performance during service.  As his claimed 
PTSD stressor is personal assault, and deterioration in work 
performance may constitute evidence of behavior changes 
constituting credible evidence of a stressor of in-service 
personal assault, this evidence provides supporting evidence 
of the claimed stressor.  The inclusion of the reported 
stressor of in-service personal assault in the January 2005 
VA treatment report, at which time a diagnosis of PTSD was 
included on Axis I, suggests a link between current PTSD and 
the claimed in-service stressor.  Therefore, the additionally 
received evidence provides a basis for reopening the claim.  

The Board finds that the evidence is "new" in that it was 
not before agency adjudicators at the time of the October 
2000 denial of the request to reopen the previously denied 
claim for service connection for PTSD, and is not duplicative 
or cumulative of evidence previously of record.  Moreover, 
this evidence is "material" in that it relates to evidence 
of an in-service stressor and whether the veteran currently 
has a diagnosis of PTSD attributed to an in-service 
stressor.  Hence, this evidence raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for PTSD.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Low Back Disability

Some of the pertinent evidence added to the file since the 
RO's March 2002 denial is summarized below.

Records of VA treatment from October 2000 to January 2005 
include findings and treatment for low back pain.  While 
these treatment records do not include an opinion as to 
etiology of low back pain, a physician's questionnaire from 
the veteran's private physician, Dr. Marie Belotte, received 
in October 2005, included her opinion that the diagnosis of 
the veteran's spinal disability was lumbar disc disease, L2-
L3, with radiculopathy, and that such diagnosis may be 
related to the February 1973 motor vehicle accident.  

In the March 2002 decision, the RO declined to reopen the 
claim, as there was no medical evidence of a link between the 
veteran's current low back condition and service.  The 
October 2005 physician's questionnaire clearly constitutes 
medical evidence suggesting such a link.  Therefore, the 
additionally received evidence provides a basis for reopening 
the claim.  

The Board finds that the evidence is "new" in that it was 
not before agency adjudicators at the time of the March 2002 
denial of the request to reopen the previously denied claim 
for service connection for a low back disability, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it relates to 
a nexus between the veteran's current low back disability and 
service.  Hence, this evidence raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a low back disability.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
low back disability are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited 
extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for a low back disability has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board finds that further RO action on the claims for 
service connection, on the merits, is warranted. 

The veteran has alleged that he has developed PTSD as a 
consequence of personal assault while on active duty.  

Because the veteran's alleged stressor is not combat-related, 
his statements, alone, are insufficient to establish the 
occurrence of his stressor; rather, corroborating evidence is 
needed to support the claim for service connection.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see 
also 38 U.S.C.A. § 1154(b).  

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  

The service medical records reflect that the veteran was 
treated in August 1972 for complaints of left inguinal pain 
after being struck the previous day.  The diagnosis was 
scrotal hematoma.  The service personnel records reflect 
periods of unauthorized absence in 1973, and the veteran's 
July 1973 performance evaluation arguably reflects decreased 
work performance as compared to his January 1973 performance 
evaluation.  During VA treatment in January 2005, the 
examiner noted the veteran's report that he had been beaten 
by military police in service, and the Axis I diagnoses 
included PTSD.  

Based on the foregoing, the Board finds that an additional 
medical opinion, based on examination and full consideration 
of the veteran's documented history and assertions, that 
explicitly addresses the question of whether the record tends 
to establish that the veteran's alleged personal assault 
actually occurred, and, if so, whether this stressor resulted 
in PTSD, is needed to resolve the claim on appeal.  See 
38 C.F.R. § 3.304(f)(3).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The Board further notes that, here, the 
claim for service connection for PTSD derives from a personal 
assault claimed to have occurred during service.  As noted 
above, 38 C.F.R. § 3.304(f)(3) provides that evidence other 
than service records may corroborate the occurrence of a 
stressor, and that VA may not deny PTSD claims based on 
personal assault without first advising claimants that 
evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  The RO has not 
furnished a notice letter to the veteran that adequately sets 
forth the criteria for establishing service connection for 
PTSD as due to personal assault, and the alternative means 
for establishing the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(3).  

Regarding the claim for service connection for a low back 
disability, as noted above, the post-service treatment 
records include findings of lumbosacral sprain, low back 
pain, and lumbar disc disease with radiculopathy.  Service 
medical records reflect that the veteran received treatment 
for a lumbar contusion and residual back injury following a 
motor vehicle accident in February 1973.  

As discussed above, the October 2005 physician's 
questionnaire suggests a relationship between current low 
back disability and the in-service motor vehicle accident; 
however, this opinion was not based on thorough review of the 
record.  Rather, Dr. Belotte specifically indicated that she 
partially reviewed the veteran's private hospital treatment 
records.  In addition, her opinion stated that the veteran's 
lumbar disc disease may be related to the February 1973 motor 
vehicle accident.  This statement, while suggesting the 
possibility of a nexus, does not definitively indicate a 
relationship between a current low back disability and 
service.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).  As such, this medical opinion 
is insufficient to substantiate the service connection claim.  

Given the medical opinion of record suggesting a nexus 
between current low back disability and service, the Board 
finds that VA spine examination, by a physician,  at an 
appropriate VA medical facility, to obtain a medical opinion, 
based on full consideration of the veteran's documented 
medical history and assertions, which addresses the 
relationship, if any, between a current low back disability 
and service, is needed to resolve the claim for service 
connection for a low back disability.  See 38 U.S.C.A. 
§ 5103A.  

The veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, shall result in 
denial of the reopened claims for service connection.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination(s), the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of 
examination(s) sent to him by the pertinent VA medical 
facility.

In addition to the above development, the Board notes that 
review of the claims file reveals that there may be pertinent 
Federal records outstanding.  In this regard, in a March 2004 
statement regarding non-service connection pension, the 
veteran reported that he received $500 a month from SSI.  
However, no records regarding a claim for benefits with the 
Social Security Administration (SSA) have been associated 
with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that, prior to arranging for 
the veteran to undergo further examination, the RO should 
obtain and associate with the claims file a copy of any SSA 
decision regarding the claim for disability benefits 
pertinent to the claims for service connection for PTSD or a 
low back disability, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  In an October 1983 
report of contact, the veteran requested that, in conjunction 
with his request to reopen claims for service connection for 
a back injury and nervous injury, VA obtain records of 
treatment from the VA Hospital in New York, New York from 
August 1983, and records of outpatient treatment from the New 
York VA Medical Center (VAMC) from August or September 1983.  
In an August 2004 release, the veteran reported that he had 
been treated for numerous conditions, including back pain and 
PTSD, at the Bronx VA Hospital in October 1995.  While 
records from the Bronx VAMC from October 2000 to January 2005 
have been associated with the claims file, earlier records of 
VA treatment, as reported by the veteran, have not been 
associated with the claims file.  In addition, during VA 
treatment in January 2005, the psychiatrist indicated that 
the veteran was treated at that facility in the psychiatry 
outpatient department in 2000 and 2001, however, no such 
records have been associated with the claims file.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the New York VAMC and New York VA Hospital all records of 
pertinent treatment from August and September 1983, all 
records of pertinent treatment from the Bronx VAMC in October 
1995 and 2000-2001, and all outstanding pertinent VA medical 
records since January 2005, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

In addition, the Board notes that, while Dr. Belotte has 
submitted several physician's questionnaires, records of 
treatment by Dr. Belotte have not been associated with the 
claims file.  In addition, in his October 1983 report of 
contact regarding his back injury and nervous injury, the 
veteran indicated that he received outpatient treatment at 
the Brooklyn-Staten Island Hospital in January and February 
1983.  These records have also not been obtained.  Finally, 
in his April 2000 stressor statement, in listing persons who 
helped him following occurrence of the stressful event, the 
veteran listed and provided addresses for Vellores-Jagdasen, 
Longwood Medical doctor, Forest Health Center, and also 
listed Dr. Abraham Retta.  Records of treatment by these 
providers have also not been associated with the claims file.  
The above-mentioned records are potentially pertinent to the 
claims for service connection for PTSD and a low back 
disability.  Thus, the Board finds that the RO should attempt 
to obtain the veteran's records of treatment from the 
practices of Dr. Belotte and Dr. Retta, Longwood Medical, 
Forest Health Center, and the Brooklyn-Staten Island 
Hospital.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  
If current authorization from the veteran is required, the RO 
should first request that the veteran submit such 
authorization. 

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims for 
service connection, on the merits, notifying him that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The letter should 
clearly advise the veteran that evidence from sources other 
than his service records, or evidence of behavior changes, 
may constitute credible supporting evidence of the stressor, 
and allow him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence, 
under 38 C.F.R. § 3.304(f)(3).  

The RO should request that the veteran submit all evidence in 
his possession, and ensure that its letter to him meets the 
notice requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance. 
 Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims for service connection, on the merits.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should obtain all records of 
evaluation and/or treatment of PTSD or a 
low back disability, from the New York VA 
Hospital/VAMC (in August and September 
1983), and from the Bronx VAMC (in 
October 1995, 2000-2001, and from January 
2005 to the present).  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claims for service 
connection for PTSD or a low back 
disability.  

The RO should specifically request that 
the veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from the practices of 
Dr. Belotte and Dr. Retta, Longwood 
Medical, Forest Health Center, and the 
Brooklyn-Staten Island Hospital, if 
needed.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  
 
The RO's letter should provide notice as 
to the information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing specific 
notice of the provisions of 38 C.F.R. 
§ 3.304(f)(3).  The RO should clearly 
advise the veteran that evidence from 
sources other than his service records, 
or evidence of behavior changes, may 
constitute credible supporting evidence 
of the stressor and allow him the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence under 38 C.F.R. 
§ 3.304(f)(3).  

The RO should ensure that its letter to 
the veteran meets the notice requirements 
of Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period.  

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file. If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

In reviewing the veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
claimed assault alleged by the veteran to 
have occurred during active service, and 
offer an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that any 
in-service stressful experience described 
by the veteran occurred.  

If the examiner determines that any 
claimed in-service stressful event 
occurred, he or she should make a 
determination as to whether the veteran 
has PTSD as a result of the stressor 
event.  The examiner is instructed that 
only the specifically corroborated in-
service stressful event may be considered 
for the purpose of determining whether 
exposure to such an in-service event has 
resulted in PTSD.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should also arrange for the veteran to 
undergo VA spine examination, by an 
appropriate physician, at an appropriate 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should identify all 
disability(ies) affecting the veteran's 
spine.  With respect to each diagnosed 
disability, the physician should render 
an opinion as to whether, based upon 
consideration of the claims file, it is 
at least as likely as not (i.e., there is 
a 50 percent or more probability) that 
such disability is medically related to 
service.  In rendering the requested 
opinion, the examiner should specifically 
note and discuss the symptoms and events 
noted in the service medical records, in 
particular the February 1973 motor 
vehicle accident, as well as the 
veteran's assertions of continuing 
symptomatology since service.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

7.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(any) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for PTSD and a low 
back disability.  If the veteran fails, 
without good cause, to report to either 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claims, on 
the merits, in light of all pertinent 
evidence and legal authority (including 
that associated with the claims file 
since September 2005).  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


